Citation Nr: 1024476	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from March 1962 to March 1965.  
The claim comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005 and March 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices in 
St. Petersburg, Florida.  

In May 2008, the Veteran testified at a Central Office 
hearing before the undersigned; a transcript of that hearing 
is of record.  In September 2008, the Board remanded the 
claim for additional action.  

Subsequently, in an August 2009 decision, the Board denied 
the Veteran's claim of entitlement to TDIU.  

The Veteran appealed the August 2009 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By an Order dated December 2009, the Court granted a Joint 
Motion to vacate and remand the aforementioned issue, and 
returned the Veteran's claim to the Board.   

In June 2010, in regards to statements submitted in support 
of the Veteran's claim, the Veteran's representative 
submitted a waiver of consideration by the agency of original 
jurisdiction.


FINDING OF FACT

There has been no demonstration by competent and probative 
medical evidence of record that the Veteran's service-
connected disabilities, when evaluated in association with 
the Veteran's educational attainment and occupational 
experience, preclude all forms of substantially gainful 
employment.  




CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in October 2004 and 
December 2005, from the agency of original jurisdiction (AOJ) 
to the appellant.  The letters explained the evidence 
necessary to substantiate the Veteran's claim of entitlement 
to TDIU, as well as the legal criteria for entitlement to 
such benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence. 

In addition, a May 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was decided after 
the issuance of an initial, appropriate VCAA notice.  
Although the notice elements required by Dingess/Hartman were 
provided to the appellant after the initial adjudication, the 
case was readjudicated thereafter, and the appellant has not 
been prejudiced thereby.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases - except where specifically prescribed by VA's 
Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - 
or combination of disabilities - for which the Rating 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies)-provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless - on an extra-schedular basis - upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

For the purposes of establishing whether there is one 
disability ratable at 60 percent, or if more than one 
disability, establishing if there is one disability ratable 
at 40 percent, as pertinent here, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor if applicable, (2) 
disabilities resulting from a common etiology or a single 
accident, or (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, etc. 38 C.F.R. § 
4.16(a).

In determining whether an individual is unemployable by 
reason of service-connected disability, consideration must be 
given to the type of employment for which the veteran would 
be qualified.  Such consideration would include education and 
occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991).   Age may not be considered a factor.  38 C.F.R. 
§ 3.341 (2009).  Unemployability associated with advancing 
age or nonservice-connected disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19 (2009).  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. 4.16(a); see also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are 
osteoarthritis of the right knee, status-post total knee 
replacement, currently evaluated as 30 percent disabling and 
total knee replacement of the left knee, associated with 
osteoarthritis of the right knee, currently evaluated as 30 
percent disabling.  

For the purpose of one 60 percent service-connected 
disability, disabilities of one or both lower extremities, 
including the bilateral factor, and disabilities resulting 
from common etiology or a single accident will be considered 
as one disability. 38 C.F.R. § 4.16(a) (2009).  The Veteran's 
bilateral knee disabilities are disabilities that involve 
both lower extremities and/or result form a common etiology 
(i.e., both are related to the right knee disability).  The 
bilateral factor applies to the Veteran's bilateral knees, 
each rated as 30 percent disabling.  The Combined Ratings 
Table provides that a combination of a 30 percent disability 
with a 30 percent disability yields a "raw" disability 
evaluation of 51 percent.  See 38 C.F.R. § 4.25.  The 
regulations pertaining to the bilateral factor require that 
10 percent of this "raw" evaluation be added to the "raw" 
evaluation, which yields an evaluation of 56 percent, which 
when rounded to the nearest degree divisible by 10, equals 
60.  Id.  Thus, the Veteran does meet the minimum schedular 
requirements to be considered for a TDIU.  Id.  

Therefore, the remaining question is whether the Veteran's 
service-connected disabilities, in and of themselves, 
preclude the Veteran from securing or following a 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"), in view of the nature of his educational attainment 
and occupational experience.  See 38 C.F.R. § 4.16(a).
See also Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that, on his TDIU application, received in 
October 2004, the Veteran reported that he was unemployed, 
and that he had last worked as a policeman in 1989, a 
position he had held since 1965.  The Veteran reported that 
he completed high school and 3 years of college.  In March 
2005, he reported that he was prevented from securing or 
following any substantially gainful occupation due to his 
service-connected bilateral knee disorders; he reported that 
he last worked full time in 1992 as a police (security) 
officer when he became too disabled to work.  He indicated 
that he did not receive disability retirement benefits or 
workers compensation and that he had not tried to obtain 
employment since he became too disabled to work.  He also 
reported that did not have any education or training since he 
became too disabled to work.  

Collier County Community Based Outpatient Clinic treatment 
records dated from 2004 to 2006 included an April 2006 
treatment record that noted that for the knee pain, the 
Veteran was on morphine and was unable to work as a law 
enforcement officer.  

On March 2005 VA examination, the Veteran reported that he 
was able to walk about 10-15 minutes, but was unable to run 
or hop.  He had residual pain in both knees, but they were 
markedly improved compared to how they were prior to his 
joint replacement surgery.  He had worked as a policeman and 
in the mid 1990's underwent a total right knee replacement.  
His left knee became the brunt of his usage and ultimately 
necessitated a total left knee replacement.  He did not use 
assistive ambulatory aids.  His range of motion was from 0 to 
120 degrees on the right and from 0 to 130 degrees on the 
left.  The ligaments were bilaterally stable.  

A July 2005 statement from Dr. H. J. K. noted that the 
Veteran was under his care status post bilateral knee 
replacements.  Dr. K opined that due to the Veteran's knee 
replacements, he was unable to perform the normal duties 
necessary to be a law enforcement officer.  Dr. K added that 
the Veteran could do sedentary or desk work.  

In April 2006, a VA Outpatient Clinic provider opined that 
the Veteran was unable to perform the duties that would be 
required to be a law enforcement officer due to significant 
pains in his knees, despite having bilateral total knee 
replacement.  

In May 2008 correspondence, Dr. F. D. H., III noted that he 
was the Veteran's treating neurologist.  He reported that due 
to several disabling neurological medical conditions, the 
Veteran could not sit or stand for long periods of time.  Dr. 
H opined that the Veteran could no longer perform his duties 
as a law enforcement officer due to his medical conditions. 

During his May 2008 Central Office hearing, the Veteran's 
representative reported that the Veteran retired from the 
police force.  The Veteran reported that as a result of a 
promotion with the police force, he moved into an 
administrative type of desk job from 1984 to the end of his 
career.  For a couple of years after he retired, he worked as 
a security officer at a Teddy Bear Museum that was owned by a 
family friend.  He indicated that he left that job in 1992 
because there was no need for a security officer.  He 
underwent a total right knee replacement in 1993 and a total 
left knee replacement in 2004.  The Veteran stated that he 
could no longer pass any physical examinations required to do 
police work or security work based on his current knee 
conditions.  The Veteran also reported that he fell out of a 
tree in 1989 and fractured his back in two places, dislocated 
his knee, fractured his leg and ankle, and tore his shoulder.  
He indicated that his back problems kept him from sitting, 
standing, or walking for very long.  

On December 2008 VA examination, the VA examiner reviewed the 
claims file and summarized the Veteran's medical history.  
The Veteran had complaints of pain in both knees all the 
time, he did not have flare-ups.  The examiner noted that the 
Veteran took morphine sulfate 3 times a day, and oxycodone as 
needed, but that he did not use a brace or any other 
assistive devices.  He was a retired police officer; he 
retired in 1990.  There was no effect on activities of daily 
living except for pain with any activity.  The Veteran walked 
with a wide-based gait and slight genu valgum on the right.  
There was tenderness on the medial aspect of both knees, and 
status post total knee replacement, bilaterally.  There was 
no instability.  Range of motion was from 0 to 80 degrees 
bilaterally with complaints of pain at 80 degrees, but 
without additional range of movement loss due to pain, 
fatigue, weakness, lack of endurance, incoordination, or 
following repetitive use.  The assessment was degenerative 
joint disease of both knees, status post bilateral total knee 
replacements, severe.  The examiner opined that in terms of 
employability in regards to the Veteran's service-connected 
conditions, he was at least as likely as not able to do 
sedentary type of employment, and was not likely to be able 
to do physically demanding type of work.    

A June 2010 letter from Dr. C. L. K indicates that the 
Veteran's claims file was reviewed.  Dr. K indicated that the 
Veteran's has instability that can cause him to fall and that 
the Veteran regularly takes morphine which precludes him from 
driving and impairs his concentration and focus, and thus the 
Veteran is unable to engage in gainful employment.

Nonetheless, the Board finds that the Veteran's service-
connected disabilities do not prevent him from engaging in 
substantially gainful employment.  While the Board 
acknowledges the Veteran's contention that his service-
connected knee disabilities prevent him from working as a 
policeman, and Dr. C. L. K.'s contention that the Veteran's 
use of morphine impairs his concentration, the Board points 
out that the Veteran has not provided any objective medical 
evidence that the reason he is unable to perform any gainful 
employment as a result of his service-connected knee 
disabilities.  In particular, the Board notes that the 
December 2008 VA examination report indicates that the 
Veteran's service-connected disabilities do not prevent him 
from performing his activities of daily living and that the 
Veteran was found capable of performing sedentary work.  The 
December 2008 VA examiner also indicates that the Veteran 
takes morphine sulfate 3 times per day, and that this would 
not preclude the Veteran from performing sedentary or desk 
work.  See 38 C.F.R. § 4.16(a).

On considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show, even when 
considering the limitations and exacerbations due to the 
Veteran's service-connected disabilities, that some factor 
exists that takes this Veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings.  The Board acknowledges that the Veteran's service-
connected knee disabilities will prevent him from engaging in 
physically demanding work, such as the physical duties 
required to be a law enforcement officer, but again points 
out that this is insufficient by itself to show that the 
service-connected disabilities precludes any type of 
employment.  In fact, in July 2005, Dr. H. J. K opined that 
the Veteran would be able to perform sedentary or desk work.   
Although Dr. H reported that due to several disabling 
neurological medical conditions, the Veteran could not sit or 
stand for long periods of time, the Veteran does not 
currently have any service-connected neurological medical 
conditions.  Furthermore, at his March 2008 Central Office 
hearing, the Veteran indicated that his nonservice-connected 
back disorder prevented him from sitting for long periods of 
time.  However, a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.

The Board concludes that the Veteran's college education, 
work experience, and degree of disability do not preclude a 
sedentary form of employment.  Although the Veteran was once 
a police officer that engaged in physical activity, he 
reported that in 1984 until the end of his career he moved 
into an administrative desk position as a result of a 
promotion.  The Board notes that the administrative position 
was not reported by the Veteran to be physical in nature and 
he was not placed into this position as a result of his knee 
disabilities; he ultimately left this position as a result of 
retirement rather than being too disabled to perform his job 
duties.  The evidence as a whole does not show that Veteran 
could not obtain and maintain a similar administrative-type 
position due to his service-connected disabilities.  There is 
no indication in the claims file that the Veteran attempted 
to apply for employment and was turned down.

As such, there is no evidence that he has been rendered 
unable to obtain or maintain substantially gainful 
employment, consistent with his education and occupational 
experience, due to his service-connected disorders.  In 
conclusion, for the reasons and bases discussed, the Board 
finds that there is a preponderance of evidence against the 
claim of entitlement to a TDIU, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


